 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         NATHAN ROBERT GONINAN,
                                                             CASE NO. 3:17-cv-05714-BHS-JRC
11                                Plaintiff,
                                                             ORDER GRANTING STIPULATED
12                 v.                                        MOTION TO AMEND THE
                                                             COMPLAINT AND CASE
13         WASHINGTON DEPARTMENT OF                          CAPTION
           CORRECTIONS, et al.,
14
                                  Defendants.
15

16          The District Court has referred this 42 U.S.C. § 1983 civil rights action to United States

17   Magistrate Judge J. Richard Creatura pursuant to 28 U.S.C. § 636(b)(1)(A) and (B) and local

18   Magistrate Judge Rules MJR1, MJR3, and MJR4. See Dkts. 3, 87. This matter is before the

19   Court on the parties’ Stipulated Motion and Order To Amend Complaint and Case Caption. See

20   Dkt. 97.

21          Plaintiff Nathan Robert Goninan (a.k.a. Nonnie M. Lotusflower) is a transgender prisoner

22   currently housed in the Monroe Correctional Complex. See Dkt. 97-1, at 1. Plaintiff brought

23   this action pro se and in forma pauperis (see Dkts. 7, 8) but has since obtained counsel. See Dkt.

24

     ORDER GRANTING STIPULATED MOTION TO
     AMEND THE COMPLAINT AND CASE CAPTION - 1
 1   37. Plaintiff brought a motion for partial summary judgment, which was denied, (see Dkts. 48,

 2   87), and defendants have filed a motion for partial summary judgment, which they have

 3   withdrawn in light of their stipulation to amend the complaint. See Dkts. 91, 98.

 4          Plaintiff may now amend the complaint “only with the opposing party’s written consent

 5   or the court’s leave.” Fed. R. Civ. P. 15(a)(2). In light of the parties’ stipulation, this Court

 6   GRANTS the motion to amend the complaint (Dkt. 97) and directs the Clerk to docket the

 7   amended complaint and to amend the case caption to be consistent with the amended complaint.

 8          Dated this 15th day of April, 2019.

 9

10

11                                                          A
                                                            J. Richard Creatura
12
                                                            United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24

     ORDER GRANTING STIPULATED MOTION TO
     AMEND THE COMPLAINT AND CASE CAPTION - 2
